Citation Nr: 9922139	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to December 
1973.  The veteran died on August [redacted], 1997.  The 
appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1997.  The death 
certificate lists the cause of death as hepatorenal failure 
due to (or as a consequence of) staphylococcal bacteremia.  
Alcoholic cirrhosis was listed as another significant 
condition contributing to the death but not resulting in the 
underlying cause.

2.  At the time of his death, the veteran had established 
entitlement to service connection for postoperative 
intervertebral disc syndrome with traumatic arthritis, 
evaluated as 20 percent disabling.

3.  There is no competent evidence of record which shows that 
hepatorenal failure, staphylococcal bacteremia, or alcoholic 
cirrhosis was incurred in or aggravated by service, or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.

4.  There is no competent evidence of record which shows that 
any cardiovascular-renal disease manifested to a compensable 
degree within one year following the veteran's separation 
from service.

5.  There is no competent evidence of record showing that a 
service-connected disability, or any disability for which 
service connection could have been established, was a primary 
or contributory cause of the veteran's death.

6.  The evidence does not show that the appellant has 
established entitlement to service connection for the cause 
of the veteran's death, which is a prerequisite for the 
payment of dependency and indemnity compensation.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310, 3.312 (1998).

2.  The appellant's claim of entitlement to dependency and 
indemnity compensation lacks legal merit and entitlement 
under the law.  38 U.S.C.A. §§ 1312, 5107 (1998); 38 C.F.R. 
§ 3.5 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant contends that a service-connected disability 
was a principal or contributory cause of the veteran's death 
and that service connection for the cause of the veteran's 
death is warranted.  After a review of the record, the Board 
finds that the appellant has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim, the appellant needs 
to provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App.  609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

Service connection may be established for the cause of the 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312 (1998).  Service connection may be 
established for a current disability resulting from disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may also be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (1998).  
Cardiovascular-renal disease is a chronic disease with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(1998).

The veteran died on August [redacted], 1997.  The death certificate 
lists the cause of death as hepatorenal failure due to (or as 
a consequence of) staphylococcal bacteremia.  Alcoholic 
cirrhosis was listed as another significant condition 
contributing to the death but not resulting in the underlying 
cause.  At the time of his death, the veteran had established 
entitlement to service connection for postoperative 
intervertebral disc syndrome with traumatic arthritis, 
evaluated as 20 percent disabling.

In this case, the determinative issues presented by the claim 
are whether the veteran's hepatorenal failure, staphylococcal 
bacteremia, or alcoholic cirrhosis was etiologically related 
to a disease or injury incurred in or aggravated by service, 
and whether a disease or injury incurred in or aggravated by 
service was a principal or contributory cause of the 
veteran's death.  Where a claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91, 92-93 (1993).  The Board concludes that 
medical evidence is needed to lend plausible support for the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any 
hepatorenal failure, staphylococcal bacteremia, or alcoholic 
cirrhosis while in service.  Furthermore, there is no 
evidence or record within one year of the veteran's 
separation from service which shows any complaint for, 
treatment of, or diagnosis of any cardiovascular-renal 
disease.  The death certificate lists the interval between 
the onset of the hepatorenal failure and death as "4 days," 
and the interval between the onset of the staphylococcal 
bacteremia and death as "6 weeks."  There is no competent 
medical opinion or evidence of record which shows that the 
veteran's hepatorenal failure, staphylococcal bacteremia, or 
alcoholic cirrhosis was incurred in or aggravated by service, 
or was etiologically related to or proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  Furthermore, there is no competent evidence of 
record showing that any cardiovascular-renal disease 
manifested to a compensable degree within one year following 
the veteran's separation from service.

The appellant has stated that she believes that the veteran's 
hepatorenal failure, staphylococcal bacteremia, or alcoholic 
cirrhosis were the result of his service and self-medication 
for his service-connected disability.  However, a claimant 
would not meet the burden imposed by § 5107(a) merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak, 2 Vet.App. 609, 611 (1992).  The 
Board finds that no competent medical evidence has been 
submitted demonstrating that any of the veteran's causes of 
death, hepatorenal failure, staphylococcal bacteremia, or 
alcoholic cirrhosis, was incurred in or aggravated by 
service, was proximately due to or the result of any disease 
or injury incurred in or aggravated by service, or that any 
cardiovascular-renal disease manifested to a compensable 
degree within one year following the veteran's separation 
from service.

The Board finds that competent evidence has not been 
presented which shows that a service-connected disability was 
either a principal or a contributory cause of the veteran's 
death.  The evidence shows that the veteran died of 
hepatorenal failure due to (or as a consequence of) 
staphylococcal bacteremia.  The death certificate lists the 
interval between the onset of these conditions as four days 
and six weeks, respectively, prior to death.  The veteran's 
death occurred approximately 24 years following his 
separation from service, and there is no competent evidence 
of record showing either of those two causes of death, or the 
contributory cause of alcoholic cirrhosis was in any way 
related to the veteran's service.  The Board specifically 
notes that there is no medical opinion of record which 
relates the veteran's death to any disease or injury incurred 
in or aggravated by service.

Therefore, the Board finds that the appellant has not 
presented a plausible claim for service connection for the 
cause of the veteran's death.  The Board has thoroughly 
reviewed the claims file, but finds no evidence of a 
plausible claim for service connection for the cause of the 
veteran's death.  Since the appellant has not met her burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded, it must be denied.

Where an appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
her any further in developing facts pertinent to her claim. 
38 U.S.C.A. § 5107(a)(West 1991); 38 C.F.R. § 3.159 (1998).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. §  5103(a) to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  
In this case, however, VA has complied with this obligation 
in its October 1997 statement of the case and in the 
discussion above.

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
appellant.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the appellant's claim 
because the claim is not well grounded is not prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

Accordingly, the Board finds that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not well grounded, and the benefits sought 
on appeal are denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (1998).

II.  Entitlement to dependency and indemnity compensation.

The appellant contends that dependency and indemnity 
compensation is warranted.  After a review of the record, the 
Board finds that the appellant's claim lacks legal merit and 
entitlement under the law and must be denied and the appeal 
to the Board terminated.

Dependency and indemnity compensation is a monthly payment 
made by VA to a surviving spouse, child, or parent because of 
a service-connected death occurring after December 31, 1956.  
38 C.F.R. § 3.5(a) (1998).  The Board notes that dependency 
and indemnity compensation may only be paid where the 
veteran's death occurs on active duty, active duty for 
training, or inactive duty for training, or as the result of 
a service-connected disability. 38 U.S.C.A. § 1312 (West 
1991).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board notes that entitlement to service connection for 
the cause of the veteran's death has been denied by Section I 
of this decision.  Therefore, as the veteran's death did not 
occur in service, nor has service connection been established 
for the cause of the veteran's death, the appellant may not 
establish entitlement to dependency and indemnity 
compensation.  Where service connection has not been 
established for the cause of the veteran's death, a claim for 
dependency and indemnity compensation lacks legal merit and 
entitlement under the law as a prerequisite for payment of 
that benefit has not been met.

Accordingly, the Board finds that the appellant's claim of 
entitlement to dependency and indemnity compensation lacks 
legal merit and entitlement under the law, and the claim must 
be denied and the appeal to the Board terminated.  
38 U.S.C.A. §§ 1312, 5107 (1998); 38 C.F.R. § 3.5 (1998).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  The appellant's claim of 
entitlement to dependency and indemnity compensation lacks 
legal merit and entitlement under the law, and the appeal is 
denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

